McCay, Judge.
We are constrained to say that we are unable to understand how it can be seriously contended that ■ this corporation, or pretended corporation, is not a party to this bill. Its object is to set aside a deed made to the corporation by name; the two persons, living in Georgia, who are alleged to be members, are charged as agents of the incorporation. Under our law, any agent or officer of a corporation, living in the county, having jurisdiction of a suit against the corporation, is a proper person to serve a writ on, against the corporation: See Code, 3293. '
And we have held, that if a foreign corporation have an agent here transacting the business of the company, the corporation may be sued here; so that this bill is a suit affecting the interests of the corporation. It sets out that it is a foreign corporation; that it has agents here, mentions their names, and it prays a decree setting aside a deed made to the corporation by name. We cannot but feel that the charges in the bill and the prayer make the corporation a party; and as the cor*327poration has come forward in terms and by name, asking to be permitted to defend a suit the whole purpose of which is to set aside a deed made to it, we think it eminently proper and just that it should, even if there were any doubt about the bill when filed, be permitted to come in. Equity delights in settling a controversy at once and by one decree, and without this company, this bill would be wholly useless, since any decree could not affect the company unless it were a party. What would a decree be worth, setting aside the deed that did not bind the grantee in the deed ? The liens and other debts against the company are wholly collateral to the main issue between the city and the company. If the deed is set aside as to the company, and this is to the injury of the legal rights of the creditors, it will not affect those rights. If the land is, ■in equity, chargeable with the debts, the city will hold it so charged, and we see no reason why any parties are necessary to the decision of the questions between the city and the company, save the city and the company.
Whether the charter is a legal one, authorized by the laws of this State to do business here, as provided in the charter, and whether the State of New York can grant such a charter, is one of the main matters in dispute. The United States Court, for matters and parties in its jurisdiction, is as much a Court to settle the rights of the people of Georgia, as a State Court is. Both are Courts of our own creation, and each is intended for the public good — the good of the State and the people of the State, as well as the people of other States. It is not a foreign Court, but a Court sitting under a Constitution and laws made by and for the State and people of Georgia.
We think the whole issue between the city and the corporation goes, under the Act of Congress, to the Federal Court. We take it for granted, that Court will administer the law wisely and justly to the citizens of this State, as well as to the foreign corporation.
Whether a ease goes to the Federal Court by operation of law, without any order or judgment of the State Court, was *328not made before, nor decided by the Judge and is not, in our judgment, before us. The defendant moved an order, the Court granted it, and the plaintiff excepts. It is not for the defendant, who moved the order, to say the Court had no power to pass it. We incline to the opinion that a judgment is necessary, though, as the question is not properly here, we do not decide it.
Judgment affirmed.